 


 HR 4665 ENR: Outdoor Recreation Jobs and Economic Impact Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 4665 
 
AN ACT 
To require the Secretary of Commerce to conduct an assessment and analysis of the outdoor recreation economy of the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Outdoor Recreation Jobs and Economic Impact Act of 2016. 2.Assessment and analysis of outdoor recreation economy of the United States (a)Assessment and analysisThe Secretary of Commerce shall enter into a joint memorandum with the Secretary of Agriculture and the Secretary of the Interior to conduct, acting through the Director of the Bureau of Economic Analysis, an assessment and analysis of the outdoor recreation economy of the United States and the effects attributable to such economy on the overall economy of the United States.
(b)ConsiderationsIn conducting the assessment required by subsection (a), the Secretary of Commerce may consider employment, sales, and contributions to travel and tourism, and such other contributing components of the outdoor recreation economy of the United States as the Secretary considers appropriate. (c)ConsultationIn carrying out the assessment required by subsection (a), the Secretary of Commerce shall consult with—
(1)the heads of such agencies and offices of the Federal Government as the Secretary considers appropriate, including the Secretary of Agriculture, the Secretary of the Interior, the Federal Recreation Council, the Director of the Bureau of the Census, and the Commissioner of the Bureau of Labor Statistics; and (2)representatives of businesses, including small business concerns, that engage in commerce in the outdoor recreation economy of the United States.
(d)Report
(1)In generalNot later than 2 years after the date of the enactment of this Act, the Secretary of Commerce shall submit to the appropriate committees of Congress a report on the findings of the Secretary with respect to the assessment conducted under subsection (a). (2)Appropriate committees of CongressIn this subsection, the term appropriate committees of Congress means—
(A)the Committee on Commerce, Science, and Transportation of the Senate; (B)the Committee on Environment and Public Works of the Senate;
(C)the Committee on Energy and Natural Resources of the Senate; (D)the Committee on Small Business and Entrepreneurship of the Senate;
(E)the Committee on Energy and Commerce of the House of Representatives; and (F)the Committee on Small Business of the House of Representatives.
(e)Small business concern definedIn this section, the term small business concern has the meaning given such term under section 3 of the Small Business Act (15 U.S.C. 632). (f)No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
